ALLOWANCE

Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to an invention non-elected without traverse.  Accordingly, claim 5 has been cancelled.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The ISR and Written Opinion for PCT/US2018/015639 has been thoroughly reviewed.
The closest prior art reference is considered to be WO 2015/084553 A1 (“D3”). D3 discloses an adhesive composition and teaches examples that would read on all of the components claimed in Applicant’s claim 1 with the exception of A)i)a), A)i)b), and A)iii). A)iii) is well known in the art as phosphoric acid is known as an adhesion promoter for metal substrates. However, the combination of A)i)a) and A)i)b), together in combination with the other limitations of claim 1, is found to be novel and unobvious. Although D3 teaches CN 975, which is a hexafunctional urethane acrylate available from Sartomer (pg. 3), D3 does not expressly teach the use of two separate acrylate-capped polyurethanes having different Tg (glass transition temperature).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/Primary Examiner, Art Unit 1746